Title: From Thomas Jefferson to Frederick A. Mayo, 19 February 1822
From: Jefferson, Thomas
To: Mayo, Frederick A.


                        Sir
                        
                            Monticello
                            Feb. 19. 22.
                    The package which accompanies this is of the 2. first volumes of a work, of which I will send the two last by the next mail to avoid burthening it too much at a time. I like the stile of the last bindings you did for me from a plain yellow model I sent you, making the backs a little richer. be so good as to do these in the same way as expeditiously as is admitted by the solid pressing which I value and return them two at a time  different mails. accept my friendly salutations.
                        Th: Jeffersonpare the margins with freedom[notation by TJ:] Mar. 2. 22. wrote to him for Johnson & Warner’s edn of 1813. of Johnson’s dict.